    Case: 1:19-cv-01306 Document #: 99 Filed: 11/26/19 Page 1 of 2 PageID #:2858




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 CHARLENE FIGUEROA and JERMAINE )
 BURTON, individually and on behalf of all )
 others similarly situated,                )
                                           )
               Plaintiffs,                 )          Case No. 1:19-cv-01306
                                           )
        v.                                 )          Hon. Gary M. Feinerman
                                           )
 KRONOS INCORPORTATED,                     )
                                           )
               Defendant.                  )

   PLAINTIFF’S MOTION FOR LEAVE TO FILE SUPPLEMENTAL AUTHORITY

       Plaintiffs Charlene Figueroa and Jermain Burton (“Plaintiffs”), by and through counsel,

respectfully request that the Court grant them leave to file supplemental authority in support of

their Response in Opposition to Defendant’s Rule 12(b)(6) Motion to Dismiss (“Response”).

       1.      On April 15, 2019, Defendant Kronos, Incorporated (“Kronos” or “Defendant”)

filed a Rule 12(b)(6) Motion to Dismiss. (D.E. 29).

       2.      Defendant Kronos, in its Motion to Dismiss, argued, among other things, that

Plaintiffs’ Biometric Information Privacy Act (“BIPA”), 740 ILCS 14/1 et seq., claims must be

dismissed due to Plaintiffs’ failure to plead Defendant’s negligence, recklessness, or intent in

violating the statute. (D.E. 30.)

       3.      On May 21, 2019, Plaintiffs filed their Response in Opposition to Defendant’s

Motion to Dismiss. (D.E. 50.)

       4.      On June 11, 2019, Defendant filed its Reply in Support of its Motion to Dismiss.

(D.E. 62).
   Case: 1:19-cv-01306 Document #: 99 Filed: 11/26/19 Page 2 of 2 PageID #:2859




       5.      On November 20, 2019, the Circuit Court of Cook County issued a decision in

Woodard v. Dylan’s Candybar LLC, No. 2019-CH-05158 (Cir. Ct. Cook Cty. Nov. 20, 2019),

denying defendant’s motion to dismiss plaintiff’s claims arising under BIPA, holding the plaintiff

was not required to plead actual damages when seeking liquidated damages for violations of BIPA.

See Exhibit A – Memorandum Opinion & Order.

       6.      Plaintiffs respectfully suggests this decision may be persuasive for issues raised in

Defendant’s motion to dismiss and Plaintiffs’ response in opposition.

       WHEREFORE, Plaintiffs respectfully requests this Honorable Court enter an Order

granting them leave to file supplemental authority in support of their Response in Opposition to

Defendant’s Motion to Dismiss.

Date: November 26, 2019                      Respectfully Submitted,

                                             /s/ Haley R. Jenkins
                                             Haley R. Jenkins
                                             STEPHAN ZOURAS, LLP
                                             100 N. Riverside Plaza
                                             Suite 2150
                                             Chicago, Illinois 60606
                                             312.233.1550
                                             312.233.1560 f
                                             hjenkins@stephanzouras.com

                                             ONE OF PLAINTIFF’S ATTORNEYS
